Case 9:19-cr-80128-RLR Document 27 Entered on FLSD Docket 07/31/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-80128-Cr-Rosenberg

  UNITED STATES OF AMERICA,

  v.

  GENARO GOMEZ-GONZALEZ,

        Defendant.
  ______________________________/

                             REPORT & RECOMMENDATION1

         Defendant, GENARO GOMEZ-GONZALEZ, appeared before the Court, represented

  by counsel, on June 24, 2020, for a hearing on alleged violations of supervised release.

  Defendant was originally convicted in the Southern District of Florida of one count of Illegal

  Reentry After Removal in violation of 8 U.S.C. § 1326(a). On August 27, 2019, Defendant

  was sentenced to time served in the U.S. Bureau of Prisons, to be followed by one year of

  supervised release. Defendant was also ordered to pay a $100 special assessment fee and as a

  special condition, Defendant was surrendered to the custody of the U.S. Immigration and

  Customs Enforcement for removal proceedings.

         Defendant began his term of supervised release on August 27, 2019. On October 18,

  2019, the U.S. Probation Office filed a Petition alleging one violation of the Defendant’s terms

  of supervision. On January 31, 2020, the U.S. Probation Office filed a Superseding Petition,

  which added two other alleged violations, bringing the total to three. Defendant is now charged

  with violating his conditions of supervision by committing the offense of Reentry of Deported


  1
   This report was prepared and signed on June 24, 2020 but inadvertently left off of the queue
  for docketing.
                                                 1
Case 9:19-cr-80128-RLR Document 27 Entered on FLSD Docket 07/31/2020 Page 2 of 2



  Aliens in violation of 8 U.S.C. § 1326 on October 8, 2019, January 17, 2020, and January 22,

  2020.

          At the hearing, Defendant freely, knowingly, and voluntarily stipulated to detention

  with a right to revisit at a later date. Defendant also freely, knowingly, and voluntarily admitted

  to the above violations as charged and stated his wish to proceed to sentencing as soon as

  possible.

          Based on the foregoing, the Court RECOMMENDS that the District Court accept

  Defendant’s admissions and find him guilty of committing Violations 1, 2, and 3 as charged in

  the Superseding Petition. The Court further RECOMMENDS that this matter be set down for

  sentencing before U.S. District Judge Robin L. Rosenberg.

          A party shall serve and file written objections, if any, to this Report and

  Recommendation with U.S. District Judge Robin L. Rosenberg within 14 days after being

  served with a copy. See 28 U.S.C. ' 636(b)(1)(C). Failure to file timely objections “waives a

  party’s right to review.” Fed. R. Crim. P. 59(b)(2); U.S. v. Aponte, 461 F. App’x 828, 830 n.2

  (11th Cir. 2012) (collecting cases).

          DONE AND RECOMMENDED in Chambers at West Palm Beach in the Southern

  District of Florida, this 24th day of June, 2020.



                                                                 DAVE LEE BRANNON
                                                                 U.S. MAGISTRATE JUDGE




                                                  2
